              Case: 1:19-cv-08462 Document #: 15 Filed: 04/09/20 Page 1 of 1 PageID #:221


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 19-CV-8462
NORTHERN DISTRICT OF ILLINOIS

                                         Rebublic Technologies (NA), LLC, and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                         Smoke Shop For You XX, Inc. dba Smoke Shop Pipes & Stuff and Hamd Kamal
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                                     Summons & Complaint

PARTY SERVED: SMOKE SHOP FOR YOU XX, INC. DBA SMOKE SHOP PIPES & STUFF

PERSON SERVED: HAMD KAML, OWNER

METHOD OF SERVICE: Corporate - By leaving copies with the person identified above who stated they were authorized to
accept service.

DATE & TIME OF DELIVERY: 04/08/2020 at 3:25 PM

ADDRESS, CITY AND STATE: 1333 W. TAYLOR ST, CHICAGO, IL 60607

DESCRIPTION: Asian, Male, 25, 5'06'', 180 lbs, Black hair and was wearing glasses

I declare under penalties of perjury that the information contained herein is true and correct.




__________________________________________
Samuel L. Jones, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 9th day of April, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: The Ticktin Law Group                                                                                        Tracking #: 432408
FILE #:
